Citation Nr: 0906666	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from September 1978 
to September 1981.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2007.  This matter was 
originally on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran's spine disorder is not related to active 
service.

2.  The Veteran's sexual dysfunction is not related to active 
service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's spine disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The Veteran's sexual dysfunction was not incurred in or 
aggravated by service and is not causally related to service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2007 Remand, the Appeals 
Management Center (AMC) obtained medical treatment records 
from the 1980s from Louisville VA Medical Center and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's December 2007Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in February 
2003, April 2003, March 2006, January 2007, and February 2008 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The March 2006 letter advised the Veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although not all of these letters were sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in November 2008.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, the RO has not afforded the Veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  With respect to the third 
factor above, the Court has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  None of which have been 
demonstrated in the record, as will be discussed in more 
detail below. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The Veteran contends that in November 1978, he was assaulted 
by six men and was hospitalized approximately three days when 
he incurred injuries to his back from his shoulder blades to 
his buttocks and that he currently suffers back disability 
from the assault.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is 
whether incurrence of a back injury is factually shown during 
service.  The Veteran's service medical records corroborate 
the Veteran's allegation of an assault.  A November 27, 1978 
health record notes that the Veteran was brought in after 
being assaulted in his barracks and hit in the face with a 
stick which shattered his glasses.  He suffered multiple 
contusions and lacerations including left eye, back, arm, and 
bruised left hand.  X-rays of the ribs, face, and hand showed 
no fractures or dislocations.  

On April 2, 1979, the Veteran presented to the emergency 
room.  He had been in an auto accident and had complaints for 
his left foot and right scapular region.  The assessment was 
bruises only.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  Thus, although there is evidence of some injury to 
the Veteran's back in November 1978, the Board cannot 
conclude a "chronic" back condition was incurred during 
service without an indication that a chronic back disorder 
exists.  In addition, on the Report of Medical History 
completed by the Veteran at separation, he denied ever having 
recurrent back pain.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
degenerative changes of the spine was not until 2006, many 
years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  

Although the Veteran reports continuity of post-service 
symptoms, the Board finds his allegations to be of limited 
probative value.  The file contains a VA examination in 
October 1981 for a left elbow disability.  The Veteran's 
carriage, posture, and gait were normal.  Examination of the 
back and neck were noted to be completely normal with no 
limitation of motion, restrictions or crepitations.  The 
first indication of any type of back problem is dated in 
January 1984 when it appears that the Veteran injured his 
back.  In light of the lack of any relevant history reported 
between the Veteran's date of discharge in 1981 and 1984, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

The Board notes that the Veteran reported in August 2004 that 
he was treated at the VAMC Louisville in the mid 1980s for 
his back.  Medical records from Louisville VAMC in the 1980s 
were completely negative for any complaints, findings or 
diagnoses of a back condition. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current spine 
disability.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.  However, no medical 
professional has ever related the Veteran's spine condition 
to the appellant's military service.  The Board notes that a 
January 2002 VA treatment record notes an old injury to back 
area when he was assaulted by six men and that he had 58 
stitches, scarring of both eye lids, blood in urine, broken 
ribs, dislocated lower back and was in the hospital for three 
days.  However, despite being inaccurate, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   

The Board has carefully reviewed the Veteran's own 
contentions that his current spine disability is related to 
his military service.  However, the Board must rely upon 
competent medical evidence to determine the etiology of a 
disease or disorder. While the appellant, as a lay person, is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding the medical etiology of a disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of the medical etiology of 
a disease or disorder, and in this case the record contains 
no competent medical evidence suggesting an etiological link 
between the Veteran's spine disorder and his active duty 
military service.

The Board, therefore, finds that the combination of a 
negative back examination after discharge in 1981, an absence 
of complaints of back pain between discharge and 1984, and 
the absence of competent medical evidence that the Veteran's 
current spine disorder is related to service preponderates 
against the claim.

The Veteran also seeks service connection for sexual 
dysfunction.  However, the Veteran does not contend, nor does 
the evidence demonstrate, that the condition existed in 
service.  Instead, the Veteran contends that he suffers from 
sexual dysfunction secondary to his back disability.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  

As service connection has not been established for a spine 
disability, service connection as secondary to this 
disability also cannot be established.  Thus, the theory of 
entitlement to service connection for sexual dysfunction as 
secondary to the Veteran's spine disorder under 38 C.F.R. § 
3.310 is rendered moot.  
  
Service connection is currently in effect for left ulnar 
neuropathy, anxiety disorder, residuals of laceration to the 
nose, and residuals of scar to the left eyelid.  However, the 
record is absent evidence that the Veteran's sexual 
dysfunction is either caused by or aggravated by any service-
connected disability.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for sexual dysfunction, to 
include as secondary to service-connected disability is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


